Exhibit 10.1 VOTING AGREEMENT CONTRATO DE COMPROMISOS RELATIVOS AL VOTO In New York, on 6 June 2010, En Nueva York, a 6 de junio de 2010, PARTIES LAS PARTES I. TALECRIS BIOTHERAPEUTICS HOLDINGS CORP. ( Talecris ), a Delaware company, with registered address at 1209 Orange Street, New Castle County, Wilmington, Delaware 19801, United States of América; and I. TALECRIS BIOTHERAPEUTICS HOLDINGS CORP. ( Talecris ), una sociedad de Delaware, con domicilio social en 1209 Orange Street, New Castle County, Wilmington, Delaware 19801, Estados Unidos de América; y II. The person identified in Annex 1 (the  Shareholder ). II. La persona identificada en el Anexo 1 (el  Accionista ). Talecris and the Shareholder shall be hereinafter referred to, jointly, as the  Parties  and, each of them, as a  Party . Talecris y el Accionista serán referidos, conjuntamente, como las  Partes  y cada uno de ellos como una  Parte . WHEREAS EXPONEN I. Talecris and GRIFOLS, S.A. ( Grifols ), a Spanish company, with registered address at Jesús y María, 6, 08022, Barcelona, and Spanish tax identification number A-58389123, have on this date entered into an agreement (the  Transaction Agreement ) by virtue of which, subject to the satisfaction of certain conditions precedent, (A)Grifols shall acquire through a merger of Talecris with GRIFOLS, INC. ( Grifols US ) the total ordinary share capital of Talecris and, in exchange, (B)Grifols shall deliver to the holders of shares in Talecris (i)newly-issued non-voting shares in Grifols (the  Grifols Non-Voting Shares ) and (ii)a cash consideration (the foregoing transactions, with the terms set forth for them in the Transaction Agreement, the  Transaction ); I. Que Talecris y GRIFOLS, S.A. ( Grifols ), una sociedad española, con domicilio social en Jesús y María, 6, 08022, Barcelona, y número de identificación fiscal español A-58389123, han suscrito en esta fecha un contrato (el  Contrato de Compraventa ) en virtud del cual, una vez se cumplan determinadas condiciones suspensivas, (A)Grifols adquirirá a través de la fusión de Talecris con GRIFOLS, INC. ( Grifols US ) la totalidad del capital social ordinario de Talecris y, como contraprestación, (B)Grifols transmitirá a los titulares de las acciones de Talecris (i)acciones sin voto de nueva emisión de Grifols (las  Acciones Sin Voto de Grifols ) y (ii)una contraprestación dineraria (las anteriores operaciones, con los términos que para ellas se establecen en el Contrato de Compraventa, la  Operación ); II. The issuance and delivery of the Grifols Non-Voting Shares forming part of the Transaction will require, inter alia : (A)the amendment of Article6 of the By-laws ( estatutos sociales ) of Grifols and the inclusion of a new Article6bis in the By-laws ( estatutos sociales ) of Grifols (all in the terms set forth in Annex2 ) to provide for the issuance and the terms of the Grifols Non-Voting Shares (together with the adoption of those other resolutions, other than the Capital Increase required to be passed by the general shareholders meeting of Grifols under the Transaction Agreement, the  By-laws Amendment ) and (B)the approval of a capital increase in Grifols through the issuance of Grifols Non-Voting Shares pursuant to Article 153.1.a) of the Spanish Public Companies Law ( Ley de Sociedades Anónimas ) ( LSA ) against a contribution as established in the Transaction Agreement , and the listing (i)of the Non-Voting Shares issued in the capital increase in the Spanish Stock Exchanges and the Spanish Automated Quotation System ( Sistema de Interconexión Bursátil Español ) and (ii)of the American Depositary Shares representing the Non-Voting Shares issued in the capital increase on the NASDAQ Stock Market (the  Capital Increase ); II. Que la emisión y entrega de las Acciones Sin Voto de Grifols que forma parte de la Operación requerirá, entre otras cosas: (A)la modificación del artículo6 de los estatutos sociales de Grifols y la introducción de un nuevo artículo6bis en los estatutos sociales de Grifols (todo ello en los términos señalados en el Anexo2 ) para prever la emisión de las Acciones Sin Voto de Grifols y establecer los términos de éstas (junto con los otros acuerdos sociales distintos del Aumento de Capital que deben adoptarse por la junta general de accionistas de Grifols conforme al Contrato de Compraventa, la  Modificación Estatutaria ) y (B)que se acuerde el aumento de capital de Grifols mediante la emisión de Acciones Sin Voto de Grifols conforme al artículo 153.1.a) de la Ley de Sociedades Anónimas( LSA ) con una contraprestación según lo establecido en el Contrato de Compraventa, así como la admisión a cotización (i) de las Acciones Sin Voto que se emitan en ese aumento en las Bolsas de Valores españolas y en el Sistema de Interconexión Bursátil Español y (ii) de los American Depositary Shares representativos de las Acciones Sin Voto que se emitan en ese aumento en el mercado de valores NASDAQ (el  Aumento de Capital ); III. The Shareholder represents and warrants to Talecris (i)that he/she/it is the sole legal and beneficial owner of the shares in Grifols set out opposite his/her/its name in Annex1 , and (ii)that such shares are free from any charge, lien, or encumbrance and not subject to any third-party right; III. El Accionista declara y garantiza a Talecris (i) que es el propietario y beneficiario único y pleno de las acciones de Grifols que se indican junto a su nombre en el Anexo1 , y (ii)que esas acciones se encuentran libres de toda carga o gravamen y no sujetas a ningún derecho de terceros; IV. Simultaneously with this Agreement, Talecris is on this same date entering into agreements in terms similar to this Agreement in all material respects with other shareholders of Grifols identified in Annex3 (the  Other Shareholders  and the  Other Grifols Shareholders Voting Agreements  and, together with the Shareholder and this Agreement, the  Grifols Shareholders  and the  Grifols Shareholders Voting Agreements ); IV. Que, simultáneamente con la firma de este Contrato, Talecris suscribe en esta misma fecha contratos en términos similares a este Contrato en todos sus aspectos sustanciales con los otros accionistas de Grifols identificados en el Anexo3 (los  Otros Accionistas  y los  Contratos Relativos al Voto con los Otros Accionistas de Grifols  y, junto al Accionista y este Contrato, los  Accionistas de Grifols  y los  Contratos Relativos al Voto con los Accionistas de Grifols ); V. As an essential condition for Talecris agreeing to enter into the Transaction Agreement, Talecris has requested from the Shareholder that he/she/it enters into this Agreement. V. Que, como condición esencial para que Talecris suscribiese el Contrato de Compraventa, Talecris ha solicitado al Accionista que suscriba el presente Contrato. NOW THEREFORE, based upon the foregoing, the Parties have agreed to enter into this agreement (the  Agreement ) and to abide by the provisions set forth in the following, EN ATENCIÓN A LO ANTERIOR , las Partes han decidido celebrar el presente contrato (el  Contrato ) prestando su consentimiento a las siguientes, CLAUSES CLÁUSULAS 1. VOTING AND COOPERATION OBLIGATIONS 1. ObligaciOnES de cooperación Y VOTO Voting in the general shareholders meeting of Grifols Votación en la junta general de accionistas de Grifols The Shareholder hereby agrees to: El Accionista se obliga a: (A) attend (in person or by proxy) all the general shareholders meetings of Grifols convened during the term of this Agreement; (A) asistir (personalmente o mediante representante) a todas las juntas generales de accionistas de Grifols convocadas durante la vigencia de este Contrato; (B) vote (in person or by proxy) all his/her/its shares in Grifols for the approval of the By-laws Amendment and the Capital Increase in all the general shareholders meetings of Grifols convened during the term of to this Agreement; and (B) votar (personalmente o mediante representante) todas sus acciones de Grifols a favor de la aprobación de la Modificación Estatutaria y del Aumento de Capital en todas las juntas generales de accionistas de Grifols convocadas durante la vigencia de este Contrato; y (C) vote (in person or by proxy) all his/her/its shares in Grifols in all the general shareholders meetings of Grifols convened during the term of this Agreement against the approval of any resolutions that (i)would be incompatible with the By-laws Amendment or the Capital Increase or (ii)if approved, would interfere with, delay or prevent the consummation of the Transaction. (C) votar (personalmente o mediante representante) todas sus acciones de Grifols en todas las juntas generales de accionistas de Grifols convocadas durante la vigencia de este Contrato en contra de la aprobación de cualquier acuerdo (i)que sea incompatible con la Modificación Estatutaria o el Aumento de Capital o (ii)que, de aprobarse, interferiría, retrasaría o impediría la consumación de la Operación. Lock-up on shares in Grifols Mantenimiento de las acciones en Grifols The Shareholder hereby agrees, with respect to the shares in Grifols he/she/it holds, to: El Accionista se obliga, respecto de las acciones en Grifols de que es titular, a: (A) continue to be the sole legal and beneficial owner of the shares in Grifols set out opposite his/her/its name in Annex1 ; (A) continuar siendo el propietario y beneficiario único y pleno de las acciones de Grifols que se indican junto a su nombre en el Anexo1 ; (B) keep the shares in Grifols he/she/it holds free from any charge, lien, or encumbrance and not subject to any third-party right; (B) mantener las acciones de Grifols de las que es titular libres de toda carga o gravamen y no sujetas a ningún derecho de terceros; (C) not to transfer nor dispose of the shares in Grifols he/she/it holds nor to allow for such transfer or disposal, neither directly nor indirectly; and (C) no transmitir ni disponer de las acciones de Grifols de las que es titular ni permitir en modo alguno su transmisión o disposición, ni directa ni indirectamente; y (D) not to agree, irrevocably or subject to any conditions, to undertake any of the transactions referred to below with respect the shares it holds in Grifols. (D) no obligarse, ni irrevocablemente ni aunque la obligación quede sometida al cumplimiento de condiciones, a realizar ninguna de las anteriores operaciones respecto de las acciones de Grifols de las que es titular. Notwithstanding the foregoing Sections 1.2.(A), 1.2.(B), 1.2.(C) or 1.2.(D) , the Shareholder shall have the right, in its sole discretion, to effectuate a Permitted Transfer. For purposes of this Agreement, a  Permitted Transfer  means a direct or indirect sale, transfer, assignment, pledge, encumbrance or other disposition of the shares of a Shareholder to (i)an affiliate of the Shareholder (provided such affiliate shall remain an affiliate of the Shareholder at all times following such Permitted Transfer), (ii)a descendant, heir, executor, administrator, testamentary trustee, lifetime trustee or legatee of the Shareholder, or (iii)any trust, the trustees of which include only the Shareholder or the persons named in clause (ii)and the beneficiaries of which include only the Shareholder or the persons named in clause (ii); provided, however , that prior to the effectiveness of any such disposition, any and all such transferees, assignees, or beneficiaries of the pledge or disposal executes and delivers to Talecris a written agreement, in form and substance acceptable to Talecris, to assume all of the Shareholders obligations hereunder in respect of the securities subject to such disposition and to be bound by the terms of this Agreement, with respect to the securities subject to such disposition, to the same extent as the Shareholder is bound hereunder and to make each of the representations and warranties hereunder in respect of the securities transferred as the Shareholder shall have made hereunder. A Permitted Transfer shall not relieve the Shareholder from its obligations under this Agreement if, following the Transfer, the Shareholder retains any interest in the shares transferred (e.g. a pledge). The Shareholder hereby agrees to be jointly and severally liable with any person to whom he/she/it effects a Permitted Transfer for any breach by any such transferee of his/her/its obligations under this Agreement. No obstante lo dispuesto en las Cláusulas1.2.(A), 1.2.(B), 1.2.(C) o 1.2.(D) anteriores, el Accionista tendrá derecho, a su entera discreción, a realizar una Transmisión Permitida. A lo efectos de este Contrato una  Transmisión Permitida  significa una venta, transmisión, cesión, prenda, gravamen o cualquier otra disposición directa o indirecta de las acciones de un Accionista a favor de (i)una entidad perteneciente al grupo del Accionista (siempre y cuando dicha entidad permanezca como una entidad del grupo del Accionista en todo momento con posterioridad a dicha Transmisión Permitida), (ii)un descendiente, heredero, ejecutor, administrador, albacea testamentario o legatario del Accionista, o (iii)cualquier fideicomiso, cuyos fideicomisarios incluyan sólo al Accionista o a las personas nombradas en el apartado (ii), y cuyos beneficiarios incluyan solo al Accionista o a las personas nombradas en el apartado (ii); siempre y cuando, con anterioridad a la eficacia de una transmisión cualquiera de las antes referidas, todos y cada uno de los adquirentes, cesionarios, acreedores pignoraticios o beneficiarios de la transmisión suscriban y entreguen a Talecris un acuerdo por escrito, en forma y sustancia aceptable por Talecris, en virtud del cual asuman todas las obligaciones del Accionista anteriores en relación a los acciones objeto de transmisión, y se obligue de conformidad con los términos del presente Contrato en relación a los acciones objeto de transmisión de la misma forma en que el Accionista, y realice en la misma forma que el Accionista cada una de las manifestaciones y garantías contenidas en este Contrato en relación a los acciones objeto de transmisión. Las Transmisiones Permitidas que supongan que, una vez realizadas, el Accionista mantiene un derecho o interés sobre los acciones transmitidos no liberarán al Accionista de sus obligaciones conforme a este Contrato (p.ej. una prenda). El Accionista será responsable solidario, con todas las personas a las que transmita acciones en una Transmisión Permitida, por cualquier incumplimiento de las obligaciones de esas personas conforme a este Contrato. 2. TERM 2. DURACIÓN The obligations of the Shareholder under Section1 of this Agreement shall be in force until the earlier of the following dates: Las obligaciones del Accionista conforme a la Cláusula1 de este Contrato estarán en vigor hasta la primera de las siguientes fechas: (A) The date on which the Transaction is consummated pursuant to the Transaction Agreement; and (A) La fecha en que se consume la Operación conforme al Contrato de Compraventa; y (B) The date on which the Transaction Agreement is terminated in accordance with its terms. (B) La fecha en que el Contrato de Compraventa quede sin efecto de acuerdo con lo previsto en él. The arrival of any such dates or the termination of the Transaction Agreement shall not affect (i)the ability of Talecris to claim for any damages or losses suffered by Talecris due to breaches by the Shareholder, occurring through the earlier of such dates, of his/her/its obligations hereunder nor (ii)the applicability of Sections3 and 4, which shall continue to be in force until all obligations by the Parties under this Agreement have been fulfilled. El transcurso de las anteriores fechas o el hecho de que el Contrato de Compraventa quede sin efecto no afectará (i)al derecho de Talecris de reclamar cualesquiera daños y perjuicios sufridos por Talecris debido a incumplimientos del Accionista ocurridos hasta la primera de esas fechas de las obligaciones establecidas para éstos en este Contrato ni (ii)a la vigencia de las Cláusulas3 y 4, que permanecerán en vigor hasta que queden íntegramente cumplidas las obligaciones de las Partes conforme a este Contrato. 3. MISCELLANEOUS 3. MISCELÁNEA Language Idioma This Agreement is executed in Spanish and English. In the event of any discrepancy between the two versions, the English version shall prevail over the Spanish one. Este Contrato se suscribe en español e inglés. En caso de que existiese cualquier discrepancia entre ambas versiones, prevalecerá la versión inglesa sobre la española. No assignment No cesión This Agreement shall apply to, inure to the benefit of, and be binding upon and enforceable against the Parties (and their assignees permitted hereunder and their legal successors) only. Este Contrato será de aplicación, vinculará y beneficiará únicamente a las Partes (y sus respectivos cesionarios permitidos conforme a este Contrato o sucesores) y su cumplimiento podrá ser exigido únicamente a las Partes (y sus respectivos cesionarios permitidos conforme a este Contrato o sucesores). Except in connection with a Permitted Transfer, any assignment of rights or obligations hereunder by any Party will require the prior written consent of the other Parties, except that assignments of rights or obligations by Talecris to any wholly-owned subsidiary of Talecris shall not require the consent of the Parties other than Talecris if the Talecris remains jointly and severally liable with the relevant subsidiary with respect to the obligations assigned to such subsidiary. Salvo en el caso de una Transmisión Permitida, cualquier cesión de derechos u obligaciones derivados de este Contrato por una Parte requerirá el consentimiento previo por escrito de las otras Partes excepto por cesiones de derechos u obligaciones realizadas por Talecris a cualquier filial íntegramente participada de Talecris, que no requerirán el consentimiento de las Partes distintas de Talecris siempre que Talecris permanezca obligado solidariamente con la filial de que se trate respecto del cumplimiento de las obligaciones cedidas. Further assurance Actuaciones complementarias Each Party agrees that it will, at the request and expense of the requesting Party, execute and deliver such documents, including all such additional conveyances, transfers, consents and other assurances and do all such other acts and things as the other Party hereto, acting reasonably, may from time to time request to be executed or done in order to evidence better or perfect or effectuate any provision of this Agreement or of any agreement or other document executed pursuant to this Agreement or any of the respective obligations intended to be created hereby or thereby. Cada Parte se obliga a que, a solicitud y a costa de la Parte requirente, suscribirá y otorgará aquellos documentos, incluyendo sin limitación alguna cualesquiera documentos de transmisión y consentimiento, y realizará cualesquiera otros actos que la otra Parte pudiera razonablemente solicitar en cualquier momento al objeto de acreditar mejor, perfeccionar o dar efecto a cualquier disposición o previsión del presente Contrato o de cualquier otro contrato o documentación suscrita u otorgada en virtud de este Contrato o a cualquiera de las respectivas obligaciones que se pretenden crear en virtud de este Contrato o de esos contratos o documentos. The Parties agree to take all actions, and to do all things necessary, proper or advisable to consummate and make effective, in the most expeditious practicable manner, the transactions contemplated hereby, including the defending of any lawsuits or other legal proceedings, whether judicial or administrative, challenging this Agreement or the consummation of the transactions contemplated hereby, including seeking to have any stay or temporary restraining order entered by any court or other competent authorities preventing consummation of the transactions contemplated hereby vacated or reversed. Las Partes se comprometen a llevar a cabo todos los actos, así como a adoptar todas las medidas necesarias, adecuadas o aconsejables al objeto de consumar y perfeccionar, en la forma más rápida posible, las operaciones aquí previstas, incluyendo la defensa frente a cualesquiera procedimientos de cualquier naturaleza, judicial o administrativa, que pretendan limitar o atacar la validez y eficacia del presente Contrato o la consumación de las operaciones previstas en él, incluyendo el tomar medidas dirigidas a obtener el levantamiento o la anulación de cualquier medida cautelar dictada por cualquier tribunal o por cualquier otra autoridad competente que impida la consumación de las operaciones previstas en este Contrato. Disclosure of this Agreement under Article 112 of the LMV Publicidad de este Contrato conforme al artículo 112 LMV In spite of the agreements contained herein being temporary in nature and not addressed to establish a joint policy by any of the Parties on Grifols, the Parties agree to have this Agreement filed and communicated as required under Article112 of the Spanish Securities Market Law ( Ley del Mercado de Valores ) as soon as practicable after the date hereof, with communications thereunder being delivered to Grifols, the Spanish Comisión Nacional del Mercado de Valores. and the Commercial Registry of Barcelona on the day following the date on which this Agreement is signed. Si bien los acuerdos contenidos en este Contrato son de naturaleza temporal y no están destinados a establecer una política común por ninguna de las Partes respecto de Grifols, las Partes acuerdan depositar y comunicar tan pronto como sea posible el Contrato conforme a lo establecido en el artículo112 de la Ley del Mercado de Valores, presentándose las comunicaciones conforme a ese artículo a Grifols, la Comisión Nacional del Mercado de Valores y el Registro Mercantil en la fecha siguiente a la de firma de este Contrato. Entire Agreement. Severability Acuerdo íntegro. Nulidad parcial It is expressly understood and agreed by the Parties that this Agreement contains the entire agreement between the Parties regarding the subject matter hereof and this Agreement supersedes any and all prior agreements, arrangements or understandings between the Parties relating to the subject matter of this Agreement. No oral understandings, statements, promises or inducements contrary to the terms of this Agreement exist. Las Partes reconocen y acuerdan expresamente que este Contrato contiene el acuerdo completo entre las Partes en relación con su objeto y que este Contrato sustituye todos los acuerdos, convenios y pactos anteriores entre las Partes en relación con el objeto de este Contrato. No existen acuerdos, pactos o promesas orales que sean contrarios a los términos de este Contrato. If any of the provisions of this Agreement is or becomes invalid, illegal or unenforceable under any applicable laws of any competent jurisdiction, the validity, legality or enforceability of the remaining provisions shall not in any way be affected or impaired. The Parties shall nevertheless negotiate in good faith in order to agree the terms of mutually satisfactory provisions, achieving as closely as possible the same commercial effect, to be substituted for the provisions so found to be void or unenforceable. En caso de que cualquiera de las disposiciones del presente Contrato sea o devenga nula, inválida o ineficaz de conformidad con la normativa aplicable de cualquier jurisdicción competente, la validez, legalidad o eficacia de las restantes disposiciones de este Contrato no se verán afectadas en modo alguno. Las Partes negociarán de buena fe con el fin de acordar disposiciones con términos mutuamente satisfactorios que reemplacen a aquéllas que sean o devengan nulas o ineficaces y cuyo efecto comercial sea el más cercano posible al de las disposiciones a que reemplazan. Nothing in this Agreement prevents the Shareholder, if he/she/it is a Director of Grifols, from fulfilling his/her/its fiduciary duties as a Director of Grifols, but nothing shall relieve the Shareholder in its capacity as a shareholder in Grifols from fulfilling its obligations hereunder. Las obligaciones asumidas en este Contrato no impiden al Accionista, si es que es administrador de Grifols, cumplir con sus deberes fiduciarios como administrador de Grifols, pero nada liberará al Accionista de cumplir con las obligaciones que asume como accionista de Grifols conforme a este Contrato. Specific Performance Cumplimiento específico The Parties expressly agree that irreparable damage would occur in the event that any of the provisions of this Agreement were not performed in accordance with their specific terms or were otherwise breached and that indemnification for damages alone would not be an adequate remedy. Accordingly, and for the avoidance of any doubt, the Parties expressly acknowledge and agree that Talecris shall be entitled to seek and obtain specific performance from the Shareholder (in addition to any other remedies Talecris may be entitled to) (i)of the Shareholder obligations under this Agreement and (ii)to prevent any breach by the Shareholder of his/her/its obligations under this Agreement. Las Partes reconocen y acuerdan expresamente que la falta de cumplimiento con los exactos términos de este Contrato y, en general, su incumplimiento podrían causar daños irreparables a las Partes y que la sola obtención de una indemnización por daños no sería un remedio adecuado. En consecuencia, y para evitar dudas, las Partes expresamente reconocen y acuerdan que Talecris tendrá derecho a exigir al Accionista, y obtener de éste, el cumplimiento específico ( in natura ) (que será adicional a cualquier otro remedio o acción a que tenga derecho Talecris) (i)de las obligaciones asumidas por éste en el Contrato y (ii)para evitar el incumplimiento de las obligaciones del Accionista conforme este Contrato. Joint and several liability with, and guarantee of, the other Grifols Shareholders Solidaridad y garantía con los otros Accionistas de Grifols The Shareholder agrees to be jointly and severally liable with the other Grifols Shareholders for the obligations of each such shareholder under each of the Grifols Shareholders Voting Agreements, and guarantees the exact and punctual fulfilment by such other Grifols Shareholders of their obligations under each of the Grifols Shareholders Voting Agreements. The Shareholder represents and warrants that he/she/it knows the Grifols Shareholders Voting Agreements and, therefore, the obligations for which he/she/it is assuming liability hereunder. In particular, without limitation to the foregoing, the Shareholder agrees to indemnify Talecris jointly and severally with the other Grifols Shareholders for any and all damages and losses suffered by Talecris as a consequence of any and all breach under any and all the Grifols Shareholders Voting Agreements, regardless of the damages and losses being attributable to the breach of one, several or all the Grifols Shareholders. As a consequence, the Shareholder may not raise as a defence or mitigating circumstance that any such damages and losses are not attributable or are not solely attributable to breaches of the Shareholder. Nothing in this Agreement shall relieve any other Grifols Shareholders nor Grifols from liability for breach of the other the Grifols Shareholders Voting Agreements or the Transaction Agreement. Conversely, nothing in the other the Grifols Shareholders Voting Agreements nor in the Transaction Agreement shall relieve the Shareholder from liability for breach of this Agreement. In particular, without limitation, the liability of the Shareholder for damages and losses suffered by Talecris as a consequence of any breach by Grifols Shareholders shall not be extinguished by the payment or the coming due of the Parent Termination Fee (as this term is defined in the Transaction Agreement). El Accionista acepta ser responsable solidario con los otros Accionistas de Grifols por las obligaciones a cargo de cada uno de esos accionistas en los Contratos Relativos al Voto con los Accionistas de Grifols, y garantiza el puntual y fiel cumplimiento por los otros Accionistas de Grifols de las obligaciones a cargo de éstos en los Contratos Relativos al Voto con los Accionistas de Grifols. El Accionista declara conocer todos los Contratos Relativos al Voto con los Accionistas de Grifols y, por tanto, las obligaciones allí establecidas por las que asume responsabilidad en este apartado. En particular, sin limitación a lo anterior, el Accionista se obliga a indemnizar a Talecris solidariamente con los otros Accionistas de Grifols todos y cualesquiera daños y perjuicios sufridos por Talecris como consecuencia de todo incumplimiento conforme a los Contratos Relativos al Voto con los Accionistas de Grifols, con independencia de que los daños y perjuicios sean atribuibles a uno, a varios o a todos los Accionistas de Grifols. En consecuencia, el Accionista no podrá alegar como defensa total o parcial que tales daños y perjuicios no son atribuibles o no son sólo atribuibles a incumplimientos del Accionista. Nada en este Contrato liberará a los otros Accionistas de Grifols ni a Grifols de responsabilidad por incumplimiento de los otros Contratos Relativos al Voto con los Accionistas de Grifols o del Contrato de Compraventa. Nada en los otros Contratos Relativos al Voto con los Accionistas de Grifols ni en el Contrato de Compraventa liberará al Accionista de responsabilidad por incumplimiento de este Contrato. En particular, sin limitación, la responsabilidad del Accionista por daños y perjuicios sufridos por Talecris como consecuencia de cualquier incumplimiento de los Accionistas de Grifols no se verá extinguida o eliminada por el pago o el devengo de la Parent Termination Fee (según se define éste término en el Contrato de Compraventa). 4. APPLICABLE LAW AND JURISDICTION 4. LEY APLICABLE Y JURISDICCIÓN (A) Applicable law : This Agreement shall be governed by, and construed, interpreted and enforced in accordance with, the laws of the State of Delaware, without regard to the principles of conflicts of laws; provided however , that Sections1 and 3.4 hereunder (and no other provisions) shall be governed by and enforced in accordance with the laws of the Kingdom of Spain, without regard to the principles of conflicts of laws. (A) Ley aplicable : Este Contrato se regirá, interpretará y cumplirá de acuerdo con el derecho del Estado de Delaware, con exclusión de cualesquiera normas de conflicto o de reenvío; si bien sus Cláusulas1 y 3.4 (pero no ninguna otra disposición) se regirán, interpretarán y cumplirán de acuerdo con el derecho del Reino de España, con exclusión de cualesquiera normas de conflicto o de reenvío. (B) Exclusive jurisdiction : Each of the Parties hereby agrees that any claim, dispute or controversy (of any and every kind or type, whether based on contract, tort, statute, regulation or otherwise, and whether based on state, federal, foreign or any other law, including the laws of the Kingdom of Spain), arising out of, relating to or in connection with this Agreement or any of the transactions contemplated thereby, and including disputes relating to the existence, validity, breach or termination of this Agreement (any such claim, dispute or controversy being a  Covered Claim ), shall be submitted, heard and determined exclusively in the Court of Chancery of the State of Delaware and the appropriate appellate courts therefrom (the  Chancery Court ), and in no other; provided, however , that in the event the Chancery Court lacks subject matter jurisdiction over a Covered Claim, such claim shall be submitted, heard and determined exclusively in another state or federal court sitting in the state of Delaware and the appropriate appellate courts therefrom (an  Other Delaware Court ). Each of the Parties expressly agrees and acknowledges that the Delaware Chancery Court (or, if the Delaware Chancery Court lacks subject matter jurisdiction, an Other Delaware Court) is an appropriate and convenient forum for resolution of any and all Covered Claims, that it will not suffer any undue hardship or inconvenience if required to litigate in such court, and that such court is fully competent and legally capable of adjudicating any Covered Claim, expressly including Covered Claims governed by Spanish law. Each Party further represents that it has agreed to the jurisdiction of the Chancery Court (or, if the Delaware Chancery Court lacks subject matter jurisdiction, an Other Delaware Court) in respect of Covered Claims after being fully and adequately advised by legal counsel of its own choice concerning the procedures and laws applied in such courts and has not relied on any representation by any other party or its affiliates, representatives or advisors as to the content, scope or effect of such procedures and law, and will not contend otherwise in any proceeding in any court of any jurisdiction. (B) Jurisdicción exclusiva : C ada una de las Partes acuerda que cualquier reclamación, disputa o controversia (de cualquier tipo, sea basada en contrato, de tipo extracontractual, basada en normativa o de otro tipo, y con independencia de que sea fundada en derecho federal, estatal, extranjero o de cualquier otro tipo, incluyendo el derecho del Reino de España) que surja de este Contrato o cualquiera de operaciones en él contempladas o que tenga relación o conexión con este Contrato o cualquiera de las operaciones en él contempladas, e incluyendo las disputas relativas a la existencia, validez, incumplimiento o terminación de este Contrato (cada reclamación, disputa o controversia, una  Reclamación Cubierta ), deberá ser sometida, oída y resuelta exclusivamente en la Court of Chancery del Estado de Delaware y en los tribunales de apelación que allí correspondan (la  Chancery Court ), y no en cualquier otro fuero o jurisdicción; si bien , en el caso de que la Chancery Court no tuviese jurisdicción por razón de la materia en relación con una Reclamación Cubierta, esa reclamación deberá ser sometida, oída y resuelta exclusivamente en otro tribunal o corte, estatal o federal, ubicada en el Estado de Delaware y en los tribunales de apelación correspondientes a ese tribunal o corte que procedan (un  Tribunal de Delaware Diferente  o los  Otros Tribunales de Delaware ). Cada una de las Partes expresamente reconoce y acuerda que la Chancery Court de Delaware (o, si la Chancery Court de Delaware no tuviese jurisdicción por razón de la materia, un Tribunal de Delaware Diferente) es un fuero apropiado y conveniente para la resolución de cada una y todas las Reclamaciones Cubiertas, que no sufrirá indebidas dificultades o incomodidades por tener que litigar en ese fuero y que ese fuero es totalmente competente y jurídicamente capaz de decidir cualquier Reclamación Cubierta, incluyendo las Reclamaciones Cubiertas sujetas a Derecho español. Cada Parte declara además que ha consentido a la jurisdicción de la Chancery Court (o, si la Chancery Court de Delaware no tuviese jurisdicción por razón de la materia, un Tribunal de Delaware Diferente) respecto a las Reclamaciones Cubiertas después de haber recibido asesoramiento adecuado y completo, por parte de asesores legales que esa misma Parte ha elegido, respecto de los procedimientos y normas aplicados por esos tribunales y no ha confiado en ninguna declaración realizada por cualquier otra parte o sus personas afiliadas o vinculadas, representantes o asesores en cuanto al contenido, ámbito o efecto de tales procedimientos y normas, y no sostendrá algo distinto de lo aquí manifestado en ningún procedimiento de ninguna jurisdicción. (C) Personal jurisdiction . Each of the Parties hereby irrevocably submits, for itself and in respect to his/her/its Affiliates (as this term is defined in the Transaction Agreement) and properties, generally and unconditionally, to the exclusive personal jurisdiction of the Chancery Court and Other Delaware Courts in respect of Covered Claims. The parties hereby consent to and grant any such Chancery Court and Other Delaware Courts jurisdiction over the person of such parties and, to the extent permitted by Law, over the subject matter of such dispute and agree that mailing of process or other papers in connection with any such action or proceeding in the manner referred to in Section5 below or in such other manner as may be permitted by Law shall be valid and sufficient service thereof. In addition, Shareholder (i)consents to service of process upon him/her/it by mailing or delivering such service to its agent, Corporation Service Company, 2711 Centerville Road Suite 400, Wilmington Delaware 19808, (the  Service Agent ), (ii)authorizes and directs the Service Agent to accept such service, and (iii)shall take all such action as may be necessary to continue such appointment in full force and effect or to appoint another agent so that it will at all times have an agent for service of process for the foregoing purposes in the State of Delaware. (C) Jurisdicción personal . Cada una de las Partes se somete irrevocablemente, respecto de si misma y de sus Afiliadas (Affiliates, según se define este término en el Contrato de Compraventa) y patrimonio, general e incondicionadamente, a la jurisdicción personal y exclusiva de la Chancery Court y los Otros Tribunales de Delaware respecto de las Reclamaciones Cubiertas. Las partes consienten y otorgan jurisdicción a la Chancery Court y los Otros Tribunales de Delaware sobre las personas antes referidas y, en la medida de lo admitido en derecho, sobre la materia de esas disputas y acuerdan que la notificación de cualquier demanda y demás documentación en la forma establecida en la Cláusula5 siguiente o en cualquier otro modo admitido en derecho será válido y suficiente como notificación. Adicionalmente, el Accionista (i)consiente que la notificación de cualquier demanda y cualquier notificación relativa a un proceso le sea realizada mediante envío por correo o entrega de esa demanda y notificaciones a su agente, Corporation Service Company, 2711 Centerville Road Suite 400, Wilmington Delaware 19808, (el  Agente de Notificación ), (ii)autoriza e instruye al Agente de Notificación para aceptar todas esas notificaciones y (iii)deberá llevar a cabo todas las actuaciones necesarias para mantener la designación del Agente de Notificación en pleno vigor y efecto o designar otro agente de forma que en todo momento tenga un agente de notificación en el Estado de Delaware a los efectos antes establecidos. (D) Covenants . Each of the Parties hereby irrevocably waives, and agrees not to attempt to assert or assert, by way of motion or other request for leave from the Chancery Court (or, if the Delaware Chancery Court lacks subject matter jurisdiction, an Other Delaware Court), or as a defense, counterclaim or otherwise, in any action involving a Covered Claim, (a)the defense of sovereign immunity, or the defense that any Covered Claim or remedy with respect thereto is within the exclusive jurisdiction of a court outside the State of Delaware, (b)any claim that it is not personally subject to the jurisdiction of the above-named courts for any reason other than the failure to serve process in accordance with this Section
